
	
		II
		110th CONGRESS
		1st Session
		S. 2227
		IN THE SENATE OF THE UNITED STATES
		
			October 24, 2007
			Mr. Obama (for himself
			 and Mr. Reed) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To provide grants to States to ensure that all students
		  in the middle grades are taught an academically rigorous curriculum with
		  effective supports so that students complete the middle grades prepared for
		  success in high school and postsecondary endeavors, to improve State and
		  district policies and programs relating to the academic achievement of students
		  in the middle grades, to develop and implement effective middle school models
		  for struggling students, and for other purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Success in the Middle Act of
			 2007.
		2.FindingsIn this Act:
			(1)Assessments
			 indicate that the interval between the 4th and 8th grades is a period where
			 academic achievement for United States students falls dramatically, with the
			 most severe losses in academic achievement among minority and low-income
			 students. International comparisons indicate that students in the United States
			 do not start out behind students of other nations in mathematics and science,
			 but that they fall behind by the end of the middle grades.
			(2)Only
			 1/3 of the students in 8th grade, and only 5 percent of
			 English language learners, can read with proficiency, according to the 2007
			 National Assessment on Educational Progress (NAEP). The percentage of 8th grade
			 students proficient at reading has decreased since 1998, and the NAEP average
			 reading score for 8th graders has remained static. In contrast, NAEP reading
			 scores and achievement levels for 4th graders have increased
			 significantly.
			(3)In mathematics,
			 again less than 1/3 of students in 8th grade show skills
			 at the NAEP proficient level, and nearly 30 percent score below the basic
			 level. The percentage of 8th grade students scoring above the basic level was 8
			 points higher in 2007 than in 2000, but for 4th graders, the percentage
			 increased 17 points, more than double the increase for middle school students.
			 In 8th grade, the gaps between the average mathematics scores of white and
			 black students and between white and Hispanic students were as wide in 2007 as
			 in 1990.
			(4)Lack of basic
			 skills at the end of middle school has serious implications for students.
			 Students who enter high school 2 or more years behind grade level in
			 mathematics and literacy have only a 50 percent chance of progressing on time
			 to the 10th grade; those not progressing are at grave risk of dropping out of
			 high school.
			(5)Middle school
			 students are hopeful about their future, with 93 percent believing that they
			 will complete high school and 92 percent anticipating that they will attend
			 college. Yet about 1/3 of students who enter high school
			 do not graduate with their peers, and another 1/3 graduate
			 but do not have the knowledge and skills to succeed in college. In fact,
			 results from ACT's EXPLORE assessment reflect that only 11 percent of 8th grade
			 students are on track to succeed in first-year college English, algebra,
			 biology and social science courses.
			(6)Sixth-grade
			 students who do not attend school regularly, who are subjected to frequent
			 disciplinary actions, or who fail mathematics or English have no more than a 10
			 percent chance of graduating high school on time and a 20 percent chance of
			 graduating 1 year late. Significant numbers of 6th grade students exhibit
			 attendance or behavior problems, or need additional supports in reading or
			 mathematics; without effective interventions and proper supports, these
			 students are at risk of subsequent failure in high school, or of dropping
			 out.
			(7)Student
			 transitions from elementary school to middle school and from middle school to
			 high school are often complicated by poor curriculum alignment, inadequate
			 counseling services to help them make decisions about high school classes that
			 will prepare them for college, and unsatisfactory sharing of student
			 performance and academic achievement data between schools.
			(8)Middle schools
			 are more likely than elementary schools or high schools to be identified for
			 improvement. Although middle schools represented only 15 percent of the schools
			 that received funds under part A of title I of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6311 et seq.), they accounted for 32 percent
			 of those schools in corrective action or restructuring during 2005–2006. In the
			 2004–2005 academic year, 36 percent of middle schools that received funds under
			 part A of title I of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 6311 et seq.), were deemed in need of improvement, compared with 10
			 percent of elementary schools.
			(9)Federal funding
			 has long focused on early elementary grades and on higher education. Students
			 in the middle grades represent 23 percent of the Nation's student population
			 and 58 percent of the Nation's annual test-takers under the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.). Yet, of the funds
			 appropriated in fiscal year 2005 for part A of title I of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.), only 10 percent were
			 allocated to middle schools by the States.
			(10)Middle school
			 improvement strategies should be tailored based on a variety of performance
			 indicators and data, so that educators can create and implement successful
			 school improvement strategies to address the needs of the individual schools,
			 and so that schools can provide effective instruction and adequate assistance
			 to meet the needs of at-risk students.
			(11)To stem a
			 dropout rate twice that of students without disabilities, students with
			 disabilities in the critical middle grades must receive appropriate academic
			 accommodations and access to assistive technology, high-risk behaviors such as
			 absenteeism and course failure must be monitored, and problem-solving skills
			 with broad application must be taught.
			(12)Local
			 educational agencies and State educational agencies often do not have the
			 capacity to provide support for school improvement strategies. Successful
			 models do exist for turning around low-performing middle schools, and Federal
			 support should be provided to increase the capacity to apply promising
			 practices based on evidence from successful schools.
			3.DefinitionsIn this Act:
			(1)Middle
			 schoolThe term middle school means a nonprofit
			 public school, including a public charter middle school, that provides
			 education in any 2 or more successive grades beginning with grade 5 and ending
			 with grade 8, as determined under State law.
			(2)Middle
			 gradeThe term middle grade means grade 5, 6, 7, or
			 8.
			(3)Scientifically
			 validThe term scientifically valid means the
			 rationale, design, and interpretation are soundly developed in accordance with
			 accepted principles of scientific research.
			(4)SecretaryThe
			 term Secretary means the Secretary of Education.
			(5)StateThe
			 term State means each of the 50 States, the District of Columbia,
			 and the Commonwealth of Puerto Rico.
			IMiddle school
			 improvement
			101.PurposesThe purposes of this title are to—
				(1)improve middle
			 school student academic achievement to prepare students for rigorous high
			 school course work, and eventually for postsecondary education, independent
			 living, and employment;
				(2)align curriculum
			 and student supports between elementary school and middle school and between
			 middle school and high school;
				(3)provide resources
			 to State educational agencies and local educational agencies to collaboratively
			 develop school improvement plans in order to deliver support and technical
			 assistance to schools serving students in the middle grades; and
				(4)increase the
			 capacity of States and local educational agencies to develop effective,
			 sustainable, and replicable school improvement programs and models and
			 evidence-based or, when available, scientifically valid student interventions
			 for implementation by schools serving students in the middle grades.
				102.Formula grants
			 to State educational agencies for middle school improvement
				(a)In
			 generalFrom amounts appropriated under section 107, the
			 Secretary shall make grants under this title for a fiscal year to each State
			 educational agency for which the Secretary has approved an application under
			 subsection (h) in an amount equal to the allotment determined for such agency
			 under subsection (c) for such fiscal year.
				(b)ReservationsFrom
			 the total amount made available to carry out this title for a fiscal year, the
			 Secretary—
					(1)shall reserve not
			 more than 1 percent for the Secretary of the Interior (on behalf of the Bureau
			 of Indian Affairs) and the outlying areas for activities carried out in
			 accordance with this section;
					(2)shall reserve 1
			 percent to evaluate the effectiveness of this title in achieving the purposes
			 of this title and ensuring that results are peer-reviewed and widely
			 disseminated, which may include hiring an outside evaluator; and
					(3)shall reserve 5
			 percent for technical assistance and dissemination of best practices in middle
			 grades education to States and local educational agencies.
					(c)Amount of State
			 allotments
					(1)In
			 generalOf the total amount made available to carry out this
			 title for a fiscal year and not reserved under subsection (b), the Secretary
			 shall allot such amount among the States in proportion to the number of
			 children, aged 5 to 17, who reside within the State and are from families with
			 incomes below the poverty line for the most recent fiscal year for which
			 satisfactory data are available, compared to the number of such individuals who
			 reside in all such States for that fiscal year, determined in accordance with
			 section 1124(c)(1)(A) of the Elementary and Secondary Education Act of 1965(20
			 U.S.C. 6333(c)(1)(A)).
					(2)Minimum
			 allotmentsNo State educational agency shall receive an allotment
			 under this subsection for a fiscal year that is less than
			 1/2 of 1 percent of the amount made available to carry out
			 this title for such fiscal year.
					(d)Matching
			 requirement
					(1)In
			 generalTo be eligible to receive a grant under this title, a
			 State educational agency shall provide non-Federal matching funds equal to not
			 less than 25 percent of the amount of the grant.
					(2)In-kind
			 contributionsIn-kind contributions, fairly assessed, may be used
			 to meet the requirement of paragraph (1) but only to the extent of 10 percent
			 of the amount of the grant.
					(e)Special
			 ruleFor any fiscal year for which the funds appropriated to
			 carry out this title are less that $500,000,000, the Secretary is authorized to
			 award grants to State educational agencies, on a competitive basis, rather than
			 as allotments described in this section, to enable such agencies to award
			 subgrants, on a competitive basis, to carry out the activities authorized under
			 section 104.
				(f)Reallotment
					(1)Failure to
			 apply; application not approvedIf any State does not apply for
			 an allotment under this title for a fiscal year, or if the application from the
			 State educational agency is not approved, the Secretary shall reallot the
			 amount of the State's allotment to the remaining States in accordance with this
			 section.
					(2)Unused
			 fundsThe Secretary may reallot any amount of an allotment to a
			 State if the Secretary determines that the State will be unable to use such
			 amount within 2 years of such allotment. Such reallotments shall be made on the
			 same basis as allotments are made under subsection (c).
					(g)ApplicationIn
			 order to receive a grant under this title, a State educational agency shall
			 submit an application to the Secretary at such time, in such manner, and
			 accompanied by such information as the Secretary may reasonably require,
			 including a State middle school improvement plan described in section
			 103(a)(4).
				(h)Peer review and
			 selectionThe Secretary—
					(1)shall establish a
			 peer-review process to assist in the review and approval of proposed State
			 applications;
					(2)shall appoint
			 individuals to participate in the peer-review process who are educators and
			 experts in identifying, evaluating, and implementing effective education
			 programs and practices, including areas of teaching and learning, educational
			 standards and assessments, school improvement, and academic and behavioral
			 supports for middle school students, including recognized exemplary middle
			 level teachers and principals who have been recognized at the State or national
			 level for exemplary work or contributions to the field;
					(3)shall ensure that
			 States are given the opportunity to receive timely feedback, and to interact
			 with peer-review panels, in person or via electronic communication, on issues
			 that need clarification during the peer-review process;
					(4)shall approve a
			 State application submitted under this title not later than 120 days after the
			 date of submission of the application unless the Secretary determines that the
			 application does not meet the requirements of this title;
					(5)may not decline
			 to approve a State's application before—
						(A)offering the
			 State an opportunity to revise the State's application;
						(B)providing the
			 State with technical assistance in order to submit a successful application;
			 and
						(C)providing a
			 hearing to the State; and
						(6)shall direct the
			 Inspector General of the Department to review final determinations reached by
			 the Secretary to approve or deny State applications, and to analyze the
			 consistency of the process used by peer review panels in reviewing and
			 recommending to the Secretary approval or denial of such State applications,
			 and report the findings of this review and analysis to Congress.
					103.State plan;
			 authorized activities
				(a)Mandatory
			 activities
					(1)In
			 generalA State educational agency that receives a grant under
			 this title shall use the grant funds—
						(A)to prepare and
			 implement the needs analysis and middle school improvement plan described in
			 paragraphs (3) and (4) of such agency;
						(B)to make subgrants
			 to local educational agencies under section 104; and
						(C)to assist local
			 educational agencies when determined necessary, or at the request of a local
			 educational agency, in designing an improvement plan and carrying out the
			 activities under section 104.
						(2)Funds for
			 subgrantsA State educational agency that receives a grant under
			 this title shall use not less than 80 percent of the grant funds to make
			 subgrants to local educational agencies under section 104.
					(3)Middle school
			 needs analysis
						(A)In
			 generalA State educational agency that receives a grant under
			 this title shall enter into a contract, or similar formal agreement, to work
			 with entities such as national and regional comprehensive centers (as described
			 in section 203 of the Educational Technical Assistance Act of 2002),
			 institutions of higher education, or nonprofit organizations, to prepare a plan
			 that analyzes how to strengthen the programs, practices, and policies of the
			 State in supporting middle school education, including the factors, such as
			 local implementation, that influence variation in the effectiveness of such
			 programs, practices, and policies.
						(B)Preparation of
			 planIn preparing the plan under subparagraph (A), the State
			 educational agency shall examine policies and practices of the State, and of
			 local educational agencies within the State, affecting—
							(i)middle school
			 curriculum instruction and assessment;
							(ii)education
			 accountability and data systems;
							(iii)teacher quality
			 and equitable distribution; and
							(iv)interventions
			 that support learning in school.
							(4)Middle school
			 improvement plan
						(A)In
			 generalA State educational agency that receives a grant under
			 this title shall develop a middle school improvement plan that shall be a
			 statewide plan to improve student academic achievement, based on the needs
			 analysis described in paragraph (3), that describes what students are required
			 to know and do to successfully—
							(i)complete the
			 middle grades; and
							(ii)make the
			 transition to succeed in an academically rigorous high school coursework, that
			 prepares students for college, independent living, and employment.
							(B)Plan
			 componentsA middle school improvement plan described in
			 subparagraph (A) shall also describe how the State educational agency will do
			 each of the following:
							(i)Ensure that the
			 curricula and assessments for middle grades education are aligned with high
			 school curricula and assessments and prepare students to take challenging high
			 school courses and successfully engage in postsecondary education, ensuring
			 coordination, where applicable, with grants for P–16 alignment as provided in
			 section 6401 of the America COMPETES Act (Public Law 110–69).
							(ii)Provide
			 professional development to school leaders, teachers, and other school
			 personnel in addressing the needs of diverse learners, including students with
			 disabilities and English language learners, in using challenging and relevant
			 research-based best practices and curricula, and in using data to inform
			 instruction.
							(iii)Identify and
			 disseminate information on effective schools and instructional strategies for
			 middle grade learners based on high-quality research.
							(iv)Include specific
			 provisions for students most at-risk of failure, including English language
			 learners and students with disabilities.
							(v)Develop and
			 implement early identification data systems (as defined in section 104(k)) to
			 alert schools when students begin to exhibit outcomes or behaviors that
			 indicate the student is at increased risk for low academic achievement or is
			 unlikely to progress to high school graduation, to and develop and implement a
			 system of evidence based interventions that schools can use to effectively
			 intervene.
							(vi)Define a set of
			 comprehensive school performance indicators that shall be used, in addition to
			 the indicators used to determine adequate yearly progress, to evaluate school
			 performance, and guide the school improvement process, such as—
								(I)student
			 attendance and absenteeism;
								(II)earned on-time
			 promotion rates from grade to grade;
								(III)percent of
			 students failing a mathematics, reading or language arts, or science course, or
			 failing 2 or more of any course;
								(IV)teacher quality
			 and attendance measures;
								(V)in-school and
			 out-of-school suspension or other measurable evidence of at-risk behavior;
			 and
								(VI)additional
			 indicators proposed by the State educational agency, and approved by the
			 Secretary pursuant to the peer-review process described in section
			 102(h).
								(vii)Ensure that
			 such plan is coordinated with State activities to turn around other schools in
			 need of improvement, including State activities to improve high schools and
			 elementary schools.
							(b)Permissible
			 activities
					(1)In
			 generalA State educational agency that receives a grant under
			 this title may use the grant funds to make competitive grants to eligible
			 entities to carry out the following activities:
						(A)Develop and
			 encourage collaborations among researchers at institutions of higher education,
			 State educational agencies, educational service agencies (as defined in section
			 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801),
			 local educational agencies, and nonprofit organizations to expand the use of
			 effective practices in the middle grades and to improve middle grade
			 education.
						(B)Support local
			 educational agencies in implementing effective middle grade practices, models
			 and programs that are evidence-based or, when available, scientifically valid
			 and that lead to improved student academic achievement.
						(C)Support
			 collaborative communities of middle school teachers, administrators, and
			 researchers in creating and sustaining informational databases to disseminate
			 results from rigorous research on effective practices and programs for middle
			 grade education.
						(D)Increase student
			 support services, such as school counseling on the transition to high
			 school.
						(2)Eligible
			 entityIn this subsection, the term eligible entity
			 means any partnership that includes not less than 1 local educational agency
			 and may include an institution of higher education, an educational service
			 agency, and any non-profit organization with demonstrated expertise in high
			 quality middle grade interventions.
					104.Competitive
			 subgrants to local educational agencies to improve low-performing middle
			 grades
				(a)In
			 generalA State educational agency that receives a grant under
			 this title shall make competitive subgrants to eligible local educational
			 agencies.
				(b)PrioritiesIn
			 making subgrants under this section, a State educational agency shall give
			 priority to eligible local educational agencies based on—
					(1)the local
			 educational agency's respective populations of children described in section
			 102(c)(1); and
					(2)the local
			 educational agency's respective populations of children attending eligible
			 schools.
					(c)Matching
			 requirement
					(1)In
			 generalTo be eligible to receive a subgrant under this section,
			 an eligible local educational agency shall provide non-Federal matching funds
			 equal to not less than 15 percent of the amount of the subgrant.
					(2)In-kind
			 contributionsIn-kind contributions, fairly assessed, may be used
			 to meet the requirement of paragraph (1) but only to the extent of 10 percent
			 of the amount of the subgrant.
					(d)ApplicationAn
			 eligible local educational agency that desires to receive a subgrant under this
			 title shall submit an application to the State educational agency at such time,
			 in such manner, and accompanied by such information as the State educational
			 agency may reasonably require, including—
					(1)a comprehensive
			 schoolwide improvement plan described in subsection (e);
					(2)a description of
			 how activities described in such plan will be coordinated with activities
			 specified in plans for schoolwide programs under section 1114 of the Elementary
			 and Secondary Education Act of 1965 (20 U.S.C. 6314) and school improvement
			 plans required under section 1116 of such Act (20 U.S.C. 6316); and
					(3)a description of
			 how activities described in such plan will be complementary to, and coordinated
			 with, school improvement activities for elementary schools and high schools in
			 need of improvement that serve the same students within the local educational
			 agency.
					(e)Comprehensive
			 schoolwide improvement planAn eligible local educational agency
			 that desires to receive a subgrant under this title shall develop a
			 comprehensive schoolwide improvement plan that shall include the information
			 described in subsection (d)(2) and describe how the agency will—
					(1)identify eligible
			 schools;
					(2)ensure that funds
			 go to the highest priority eligible schools first;
					(3)use funds to
			 improve the academic achievement of all students, including English language
			 learners and students with disabilities, in eligible schools and middle
			 grades;
					(4)implement an
			 early identification data system and use this data to guide decisions on
			 implementing appropriate interventions;
					(5)increase academic
			 rigor and foster student engagement to ensure students are entering high school
			 prepared for success in a rigorous college-ready curriculum, including a
			 description of how such readiness will be measured;
					(6)implement a
			 systemic transition plan for all students and encourage collaboration between
			 elementary, middle, and high schools; and
					(7)provide evidence
			 of an ongoing commitment to sustain the plan for a period of not less than 4
			 years.
					(f)Review and
			 selection of subgrantsIn making subgrants under this section,
			 the State educational agency shall—
					(1)establish a
			 peer-review process to assist in the review and approval of eligible local
			 educational agency applications; and
					(2)appoint
			 individuals to participate in the peer-review process who are educators and
			 experts in identifying, evaluating, and implementing effective education
			 programs and practices, including areas of teaching and learning, educational
			 standards and assessments, school improvement, and academic and behavioral
			 supports for middle school students, including recognized exemplary middle
			 level teachers and principals who have been recognized at the State or national
			 level for exemplary work or contributions to the field.
					(g)Revision of
			 subgrantsIf a State educational agency, using the peer-review
			 process described in subsection (f), determines that an eligible local
			 educational agency's application does not meet the requirements of this title,
			 the State educational agency shall notify the local educational agency of such
			 determination and the reasons for such determination, and offer—
					(1)the local
			 educational agency an opportunity to revise and resubmit the application;
			 and
					(2)technical
			 assistance to the local educational agency to revise the application.
					(h)Mandatory uses
			 of fundsAn eligible local educational agency that receives a
			 subgrant under this section shall carry out the following in each eligible
			 school served by the agency:
					(1)Align curricula
			 among elementary grades, middle grades, and high schools to improve transitions
			 from elementary school to middle school and from middle school to high school
			 within the local educational agency, and across all grade levels within middle
			 schools to improve grade to grade transitions.
					(2)Implement
			 evidence-based or, when available, scientifically valid instructional
			 strategies, programs, and learning environments that meet the needs of all
			 students and ensure that school leaders and teachers receive professional
			 development on the use of these strategies.
					(3)Ensure that
			 school leaders, teachers, pupil service personnel, and other school staff
			 understand the developmental stages of adolescents in the middle grades and how
			 to deal with those stages appropriately in an educational setting.
					(4)Implement
			 organizational practices and school schedules that allow for effective
			 leadership, collaborative staff participation, effective teacher teaming, and
			 parent and community involvement.
					(5)Create a more
			 personalized and engaging learning environment for middle grade students by
			 developing a personal academic plan for each student and assigning not less
			 than 1 adult to help monitor student progress.
					(6)Provide all
			 students with information and assistance about the requirements for high school
			 graduation, college admission, and career success.
					(7)Utilize data from
			 an early identification data system and guidance resources to identify
			 struggling students and assist the students as the students transition from
			 elementary school to middle school and from middle school to high
			 school.
					(8)Implement
			 academic supports and effective and coordinated additional assistance programs
			 to ensure that students have a strong foundation in reading, writing,
			 mathematics, and science skills.
					(9)Implement
			 evidence-based or, when available, scientifically valid schoolwide programs and
			 targeted supports to promote positive academic outcomes, such as increased
			 attendance rates and the promotion of physical, personal, and social
			 development.
					(10)Develop and use
			 an effective formative assessment to inform instruction.
					(i)Permissible
			 uses of fundsAn eligible local educational agency that receives
			 a subgrant under this section may use the subgrant funds to carry out the
			 following:
					(1)Implement
			 extended learning opportunities in core academic areas including more
			 instructional time in literacy, mathematics, science, history, and civics in
			 addition to opportunities for language instruction and understanding other
			 cultures and the arts.
					(2)Provide
			 evidence-based professional development activities with specific benchmarks to
			 enable teachers and other school staff to appropriately monitor academic and
			 behavioral progress, modify curricula, and implement accommodations and
			 assistive technology services for students with disabilities, consistent with
			 individualized education programs under section 614(d) of the Individuals with
			 Disabilities Education Act (20 U.S.C. 1414(d)).
					(3)Employ and use
			 instructional coaches, including literacy, mathematics, and English language
			 learner coaches.
					(4)Provide
			 professional development for content-area teachers on working effectively with
			 English language learners and students with disabilities, as well as
			 professional development for English as a second language educators, bilingual
			 educators, and special education personnel.
					(5)Encourage and
			 facilitate the sharing of data among elementary schools, middle schools, and
			 high schools as well as postsecondary institutions.
					(6)Create
			 collaborative study groups composed of principals or teachers, or both, among
			 middle schools within the eligible local educational agency, or between the
			 eligible local educational agency and another local educational agency, with a
			 focus on developing and sharing methods to increase student learning and
			 academic achievement.
					(j)Planning
			 subgrants
					(1)In
			 generalIn addition to the subgrants to which the preceding
			 provisions of this section apply, a State educational agency may (without
			 regard to such preceding provisions) make planning subgrants, and provide
			 technical assistance, to eligible local educational agencies that have not
			 received a subgrant under subsection (a) to assist the local educational
			 agencies in meeting the requirements of subsections (d) and (e).
					(2)Amount and
			 durationSubgrants under this subsection may not exceed $50,000
			 nor 1 year in duration.
					(k)DefinitionsIn
			 this section:
					(1)Early
			 identification data systemThe term early identification
			 data system means an electronic system—
						(A)that is
			 maintained by the State educational agency for use by local educational
			 agencies and schools containing not less than 1 middle grade;
						(B)that stores
			 individual middle grade student level data (including data necessary to make
			 the determinations under paragraph (3)(B)) tied to a unique student identifier
			 on school outcomes that has been shown to be highly predictive of whether or
			 not a student is on track to graduate from high school with a regular diploma,
			 such as—
							(i)student
			 attendance and absenteeism;
							(ii)earned on-time
			 promotion rates from grade to grade;
							(iii)a
			 failing grade in a mathematics, reading or language arts course;
							(iv)in-school and
			 out-of-school suspension or other measurable evidence of at-risk behavior;
			 and
							(v)additional
			 indicators proposed by the State educational agency and approved by the
			 Secretary;
							(C)the data in which
			 is easily accessible to teachers and administrators; and
						(D)that is updated
			 on a regular basis to measure student progress over time.
						(2)Eligible local
			 educational agencyThe term eligible local educational
			 agency means a local educational agency that serves not less than 1
			 eligible school.
					(3)Eligible
			 schoolThe term eligible school means a school
			 containing not less than 1 middle grade and—
						(A)more than 50
			 percent of the middle grade students go on to attend a high school with a
			 graduation rate of less than 60 percent;
						(B)more than 25
			 percent of the students who finish grade 6, or the earliest middle grade level
			 in the school, exhibit 1 or more of the key risk factors and early risk
			 identification signs, including—
							(i)student
			 attendance below 90 percent;
							(ii)a
			 failing grade in a mathematics, reading or language arts course;
							(iii)2
			 failing grades in any courses; and
							(iv)out-of-school
			 suspension or other evidence of at-risk behavior; or
							(C)more than 50
			 percent of the middle grade students do not perform at a proficient level on
			 State assessments required under section 1111(b)(3) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6311(b)(3)) in mathematics or
			 reading or language arts.
						105.Duration of
			 grants; supplement not supplant
				(a)Duration of
			 grants
					(1)In
			 generalExcept as provided in paragraph (2), grants and subgrants
			 under this title may not exceed 3 years in duration.
					(2)Renewals
						(A)In
			 generalGrants and subgrants under this title may be renewed in
			 2-year increments.
						(B)ConditionsIn
			 order to be eligible to have a grant or subgrant renewed under this paragraph,
			 the grant or subgrant recipient shall demonstrate, to the satisfaction of the
			 granting entity, that—
							(i)the
			 recipient has complied with the terms of the grant or subgrant, including by
			 undertaking all required activities; and
							(ii)during the
			 period of the grant or subgrant, there has been significant progress in student
			 academic achievement, as measured by the annual measurable objectives
			 established pursuant to section 1111(b)(2)(C)(v) of the Elementary and
			 Secondary Education Act (20 U.S.C. 6311(b)(2)(C)(v)) and other key risk factors
			 such as attendance and on-time promotion.
							(b)Federal funds
			 to supplement, not supplant, non-Federal funds
					(1)In
			 generalA State educational agency or local educational agency
			 shall use Federal funds received under this title only to supplement the funds
			 that would, in the absence of such Federal funds, be made available from
			 non-Federal sources for the education of pupils participating in programs
			 assisted under this title, and not to supplant such funds.
					(2)Special
			 ruleNothing in this title shall be construed to authorize an
			 officer, employee, or contractor of the Federal Government to mandate, direct,
			 limit, or control a State, local educational agency, or school's specific
			 instructional content, academic achievement standards and assessments,
			 curriculum, or program of instruction.
					106.Evaluation and
			 reporting
				(a)EvaluationNot
			 later than 180 days after the date of enactment of this Act, and annually
			 thereafter for the period of the grant, each State receiving a grant under this
			 title shall—
					(1)conduct an
			 evaluation of the State's progress regarding the impact of the changes made to
			 the policies and practices of the State in accordance with this title,
			 including—
						(A)a description of
			 the specific changes made, or in the process of being made, to policies and
			 practices as a result of the grant;
						(B)a discussion of
			 any barriers hindering the identified changes in policies and practices, and
			 implementations strategies to overcome such barriers;
						(C)evidence of the
			 impact of changes to policies and practices on behavior and actions at the
			 local educational agency and school level; and
						(D)evidence of the
			 impact of the changes to State and local policies and practices on improving
			 measurable learning gains by middle school students;
						(2)use the results
			 of the evaluation conducted under paragraph (1) to adjust the policies and
			 practices of the State as necessary to achieve the purposes of this title;
			 and
					(3)submit the
			 results of the evaluation to the Secretary.
					(b)AvailabilityThe
			 Secretary shall make the results of each State's evaluation under subsection
			 (a) available to other States and local educational agencies.
				(c)Local
			 educational agency reportingOn an annual basis, each eligible
			 local educational agency receiving a subgrant under this title shall report to
			 the State educational agency and to the public on—
					(1)the school
			 performance indicators (as described in section 103(a)(4)(B)(vi)) for each
			 eligible school (as defined in section 104(k)) served by the local educational
			 agency, in the aggregate and disaggregated by the subgroups described in
			 section 1111(b)(2)(C)(v)(II) of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6311(b)(2)(C)(v)(II)); and
					(2)the use of funds
			 by the local educational agency and each such school.
					(d)State
			 educational agency reportingOn an annual basis, each State
			 educational agency receiving grant funds under this title shall report to the
			 Secretary and to the public on—
					(1)the school
			 performance indicators (as described in section 103(a)(4)(B)(vi)) in the
			 aggregate and disaggregated by the subgroups described in section
			 1111(b)(2)(C)(v)(II) of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 6311(b)(2)(C)(v)(II)); and
					(2)the use of the
			 funds by each local educational agency and each school served with such
			 funds.
					(e)Report to
			 CongressEvery 2 years, the Secretary shall report to the public
			 and to Congress—
					(1)a summary of the
			 State reports under subsection (d); and
					(2)the use of funds
			 by each State under this title.
					107.Authorization
			 of appropriationsThere are
			 authorized to be appropriated to carry out this title $1,000,000,000 for fiscal
			 year 2008 and such sums as may be necessary for each of the 5 succeeding fiscal
			 years.
			IIResearch
			 recommendations
			201.PurposeThe purpose of this title is to facilitate
			 the generation, dissemination, and application of research needed to identify
			 and implement effective practices that lead to continual student learning and
			 high academic achievement at the middle level.
			202.Research
			 recommendations
				(a)Study on
			 promising practices
					(1)In
			 generalNot later than 60 days after the date of enactment of
			 this Act, the Secretary shall enter into a contract with the Center for
			 Education of the National Academies to identify promising practices for the
			 improvement of middle school education.
					(2)Content of
			 studyThe study described in paragraph (1) shall identify
			 promising practices currently being implemented for the improvement of middle
			 school education. The study shall be conducted in an open and transparent way
			 that provides interim information to the public about criteria being used to
			 identify—
						(A)promising
			 practices;
						(B)the practices
			 that are being considered; and
						(C)the kind of
			 evidence needed to document effectiveness.
						(3)ReportThe
			 contract entered into pursuant to this subsection shall require that the Center
			 for Education of the National Academies submit to the Secretary, the Committee
			 on Health, Education, Labor, and Pensions of the Senate, and the Committee on
			 Education and Labor of the House of Representatives a final report regarding
			 the study conducted under this subsection not later than 1 year after the date
			 of the commencement of the contract.
					(4)PublicationThe
			 Secretary shall make public and post on the website of the Department of
			 Education the findings of the study conducted under this subsection.
					(b)Synthesis study
			 of effective teaching and learning in middle school
					(1)In
			 generalNot later than 60 days after the date of enactment of
			 this Act, the Secretary shall enter into a contract with the Center for
			 Education of the National Academies to review existing research on middle
			 school education, and on factors that might lead to increased effectiveness and
			 enhanced innovation in middle school education.
					(2)Content of
			 studyThe study described in paragraph (1) shall review research
			 on education programs, practices, and policies, as well as research on the
			 cognitive, social, and emotional development of children in the middle grades
			 age range, in order to provide an enriched understanding of the factors that
			 might lead to the development of innovative and effective middle school
			 programs, practices, and policies. The study shall focus on—
						(A)the areas of
			 curriculum, instruction, and assessment (including additional supports for
			 students who are below grade level in reading, writing, mathematics, and
			 science, and the identification of students with disabilities) to better
			 prepare all students for subsequent success in high school, college, and
			 cognitively challenging employment;
						(B)the quality of,
			 and supports for, the teacher workforce;
						(C)aspects of
			 student behavioral and social development, and of social interactions within
			 schools that affect the learning of academic content;
						(D)the ways in which
			 schools and local educational agencies are organized and operated that may be
			 linked to student outcomes; and
						(E)identification of
			 areas where further research and evaluation may be needed on these topics to
			 further the development of effective middle school practices.
						(3)ReportThe
			 contract entered into pursuant to this subsection shall require that the Center
			 for Education of the National Academies submit to the Secretary, the Committee
			 on Health, Education, Labor, and Pensions of the Senate, and the Committee on
			 Education and Labor of the House of Representatives a final report regarding
			 the study conducted under this subsection not later than 2 years after the date
			 of commencement of the contract.
					(4)PublicationThe
			 Secretary shall make public and post on the website of the Department of
			 Education the findings of the study conducted under this subsection.
					(c)Other
			 activitiesThe Secretary shall carry out each of the
			 following:
					(1)Create a national
			 clearinghouse, in coordination with entities such as What Works and the Doing
			 What Works Clearinghouses, for research in best practices in the middle grades
			 and in the approaches that successfully take those best practices to scale in
			 schools and local educational agencies.
					(2)Create a national
			 middle grades database accessible to educational researchers, practitioners,
			 and policymakers that identifies school, classroom, and system-level factors
			 that facilitate or impede student academic achievement in the middle
			 grades.
					(3)Require the
			 Institute for Education Sciences to develop a strand of field-initiated and
			 scientifically valid research designed to enhance performance of middle grade
			 schools and students who are most at risk of educational failure, which may be
			 coordinated with the Regional Education Laboratories, institutions of higher
			 education, agencies recognized for their research work that has been published
			 in peer-reviewed journals, and organizations that have regional education
			 laboratories funded through the Institute for Education Sciences. Such research
			 shall target specific issues such as—
						(A)effective
			 practices for instruction and assessment in mathematics, science, technology,
			 and literacy;
						(B)academic
			 interventions for adolescent English language learners;
						(C)school
			 improvement programs and strategies for closing the academic achievement
			 gap;
						(D)evidence-based
			 or, when available, scientifically valid professional development planning
			 targeted to improve pedagogy and student academic achievement;
						(E)the effects of
			 increased learning or extended school time in the middle grades; and
						(F)the effects of
			 decreased class size or increased instructional and support staff.
						(4)Strengthen the
			 work of the existing National Research and Development Centers by adding an
			 Educational Research and Development Center dedicated to addressing—
						(A)curricular,
			 instructional, and assessment issues pertinent to the middle grades (such as
			 mathematics, science, technological fluency, the needs of English language
			 learners, and students with disabilities);
						(B)comprehensive
			 school-wide reforms for low-performing middle grade schools; and
						(C)other topics
			 pertinent to middle schools.
						(5)Provide grants to
			 nonprofit organizations, for-profit organizations, institutions of higher
			 education, and others to partner with State educational agencies and local
			 educational agencies to develop, adapt, or replicate effective models for
			 turning around low-performing middle schools.
					203.Authorization
			 of appropriations; reservations
				(a)AuthorizationThere
			 are authorized to be appropriated to carry out this title $100,000,000 for
			 fiscal year 2008 and such sums as may be necessary for each of the 5 succeeding
			 fiscal years.
				(b)ReservationsFrom
			 the total amount made available to carry out this title, the Secretary shall
			 reserve—
					(1)2.5 percent for
			 the studies described in subsections (a) and (b) of section 202;
					(2)5 percent for the
			 clearinghouse described in section 202(c)(1);
					(3)5 percent for the
			 database described in section 202(c)(2);
					(4)42.5 percent for
			 the activities described in section 202(c)(3);
					(5)15 percent for
			 the activities described in section 202(c)(4); and
					(6)30 percent for
			 the activities described in section 202(c)(5).
					
